ACCEPTED
                                                                                            06-14-00148-CR
                                                                                  SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                      1/29/2015 12:31:39 PM
                                                                                            DEBBIE AUTREY
                                                                                                     CLERK



                           Case Number 06-14-00149-CR           j
                                                            1
                                                                      FILED IN
RAYMOND EARL BARNETT                            IN TilE   CO~T OF
                                                                6th APPEALS
                                                                    COURT OF APPEALS
                                                                  TEXARKANA, TEXAS
                                                                i
                                                              1/29/2015 12:31:39 PM
                                                                I
                                                                   DEBBIE AUTREY
v.                                              SIXTH APPEI1LATE DISTRICT
                                                                       Clerk



STATE OF TEXAS

         MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Raymond Earl Barnett, Appellant in tlie above styled and
                                                                i

numbered cause, and moves this Court to grant an exten5ion of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of !Appellate Procedure,

and for good cause shows the following:

         1.   This case is on appeal from the 336th District Co\lrt of Fannin County,

Texas.
                                                                I

      2.      The case below was styled the STATE OF TEXAS vs. Raymond Earl
                                                                !

                                                                !

Barnett, and numbered 20922.
                                                                I
      3.      Appellant was convicted of Indecency with a Child.I

                                                             I
                                                           '
      4.      Appellant was assessed a sentence of75 years TDC. '



                                                                I
         5.   Notice of appeal was given on August 20, 2014. I
                                                                '



         6.   The clerk's record was filed on October 9, 2h14; a supplemental

                                                  · was rece1ve
Clerk's record was filed on December 18, 2014; not1ce     ·I · d firom court the
                                                           I
                                                           I
                                                                I
                                                                I
reporter that there was no record to be filed on December 18, 2014.

      7.     The appellate brief was due on January 20, 2015.
                                                                I
      8.     Appellant requests an extension of time of 30 days from the present
                                                                I
date, i.e. March 1, 2015 to file his brief on appeal.            ·

      9.     This is the Appellant's first motion for an extensihn.

       10.   Defendant is currently incarcerated                I
       11.   Appellant relies on the following facts as good cJuse for the requested

~m~:                                                            I
      For whatever reason, Appellant's counsel did not recei~e, or was not aware

that he received, an email correspondence from the court   date~I December 18, 2018
that a brief was due on January 20,215. This oversight is     en~irely counsel's fault.
Counsel was under the mistaken impression that the Court       ~as still awaiting the
                                                              . I
record from the court reporter. Counsel apologizes to the Qourt. The procedural

posture of this criminal appeal has differed from the usual colrse and the oversight

was unfortunate.                                                II




       WHEREFORE, PREMISES CONSIDERED,                     App~llant prays that this
Court grant this Motion To Extend Time to File Appellant'i Brief, and for such
                                                                I
                                                                .!
other and further relief as the Court may deem appropriate.     ·I
     ~'""'~n:'lR.Miears
                Lawyer
     211 N. Main Street
  ~onharn, Texas 75418
:St veMiears msn.com
           903 640 4963
      Fax: 903 640 4964
                                   CERTIFICATE OF SE VICE
                                                        i


      The undersigned certifies that a true copy of the f0regoing Motion for
Extension was served on the Fannin County District Attomh's Office by hand-
delivery on the 291h day of January 2015.


                                                            Steven R. Miears
                                            STATE OFTEXA.                    §

COUNTY OF
                   -
                 UJVJV' Po/      ~
                                            §
                                            §


                                        AFFIDAVIT

      BEFORE ME, the undersigned authority, on this da personally appeared

Steven R. Miears, who after being duly sworn stated:

      "I am the attorney for the appellant in the above rumbered and

      entitled cause. I have read the foregoing Motion To   ~xtend Time to
      File Appellant's Brief and swear that all of the aile ations of fact

      contained therein are true and correct."




      SUBSCRIBED AND SWORN TO BEFORE ME

certify which witness my hand and seal of office.
                                                         J   Jonu"Y 29, 2015 to




             TONYA L. RUSSELL
        Notary Public, State of Texas
          My Commission         i